DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/515733. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlando EP 1 777 406 A2.
Orlando discloses: A gas turbine engine (10) comprising: an engine core (12) including, a compressor (24), a combustor (28), and a turbine (14) arranged along a reference axis (11), the turbine (14) configured to drive rotation of a power shaft (34) about the reference axis (11) during operation of the gas turbine engine (10); a fan (52) driven in rotation about the reference axis (11) by an output shaft (90); and a gearbox (100) interconnecting the output shaft (90) and the power shaft (34) to transfer rotational energy from the turbine (14) to the fan (52) during operation of the gas turbine engine (10), the gearbox (100) including (i) a sun gear (see fig. 1) coupled with the power shaft (34) for rotation about the reference axis (11) with the power shaft (34), (ii) a plurality of compound gears (302) coupled with the sun gear (see fig. 1) and spaced circumferentially around the reference axis (11) from one another, each compound gear (302) driven in rotation by the sun gear (see fig.1) about a compound-gear axis (see fig.3) that is fixed in position relative to the reference axis (11), and (iii) a ring gear (see fig.3) coupled with each of the compound gears (302) and the output shaft (90) to transfer the rotational energy from the plurality of compound gears (302) to the output shaft (90) to drive rotation of the fan (52); wherein each compound gear (302) includes a first-stage gear (352) coupled with the sun gear (see fig.1), a second-stage gear (350) spaced axially from the first-stage gear (352) and coupled with the ring gear (see fig.3), and a compound-gear shaft (see fig.4) interconnecting the first-stage gear (352) and the second-stage gear (350) to cause the first-stage gear (352) and the second-stage gear (350) to rotate together, the first-stage gear (352) and the second-stage gears (350) having diameters that are smaller than a diameter (64) of the sun gear (see fig.3).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orlando EP 1 777 406 A2.
	Claims 2-20 claim various specific values related to result effective variables.  The values claimed all impact load capacity of a transmission.
Orlando discloses the claimed invention except for the optimal values of claims 2-20.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed optimal values, since it has been held that discovering optimum values of a result effective variable involves only routine skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658